DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On the 3rd line from the bottom, applicant need to delete “or less”.  On the last line, applicant need to delete “or more”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On the 4th line from the bottom, applicant need to delete “or less”.  On the 3rd line from the bottom, applicant need to delete “or more”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On the 5th line from the bottom, applicant need to delete “or less”.  On the 4th line from the bottom, applicant need to delete “or more”.  Appropriate correction is required.
Claims 5, 6 and 16 are objected to because of the following informalities:  On line 2, applicant need to insert --- the plurality of --- in front of “donors”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Applicant need to change “an added quantity of GDF-11 beyond what is present in the plasma of the donors” to --- an added quantity of GDF-11 in addition to what is already present in the plasma product of the plurality of donors.---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  on line 5, applicant need to change “the donors of young donor plasma” to --- donors of the young donor plasma ---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: On line 4, applicant need to delete “of” after “information”.  On line 10, applicant need to insert --- product --- after “plasma”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, applicant recite “[a] kit, comprising: two or more containers, wherein each container comprises:  . . ., and indicia with information related to age of one or more donors of the young donor plasma product; wherein the young donor plasma product is sourced from a plurality of donors; . . .”.  The phrase “one or more donors” (which means that there could be only one donor) and the phrase “a plurality of donors” are not in agreement thus creating confusion.
Appropriate correction is required.
Claims 2, 11, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 2, 11 and 18, applicant recite “wherein the young donor plasma product includes donors that at donation were no more than  . . . the age of an intended recipient.”  In order to make the meaning of these claims clear and definite, applicant would need to change the recited phrase to state --- wherein the plurality of donors comprises donors that at the time of donation were no more than . . . the age of an intended recipient ---.
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 16, applicant recite that the young donor plasma product is sourced from (the plurality of) donors “all having type AB blood and only one other blood type.”.  This phrase is confusing because it sounds as if it is stating that each of the donors should have two blood types (AB and one other blood type).  Based on what is stated in present specification (see [0045] of US-PGPUB of present specification), the Examiner believes that applicant should recite instead --- all having either type AB blood or the blood type of an intended recipient ---.
Appropriate correction is required. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, applicant recite that “the plasma product comprises substantially albumin”  Such phrase is confusing based on what is stated in present specification.  In present specification (see [0052] of US-PGPUB of present application), applicant state that the young donor plasma product comprises substantially only albumin, which is preferably at least 95% albumin or more.  However, in [0023] of US-PGPUB of present application, applicant also state that the young donor plasma product contains 92% of water, 7% proteins such as albumin and about 1% mineral salts, sugars, fats, hormone and vitamins.
Appropriate clarification and correction are needed. 
Claims 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13, 19 and 20, applicant recite that the plasma product has been processed to remove fractions having an average molecular weight below a predetermined threshold.  However, the claim language does not say fractions of what is being removed.  Instant rejection on claims 13, 19 and 20 can be overcome by changing “fractions” to --- fractions of polypeptides --- (the support being found in [0030] of US-PGPUB of present application).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, from which claim 7 depends, states that the young donor plasma product (in each container) is sourced from “a plurality of donors”.   Since claim 7 recites that each container comprises young donor plasma product sourced from “a single donor”, claim 7 fails to further limit the subject matter of instant claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1).
Wyss-Coray teaches (abstract) administering a young plasma comprising blood product to an individual suffering from or at risk of developing aging-associated conditions such as cognitive impairment.  In its claim 20, Wyss-Coray teaches the following:

    PNG
    media_image1.png
    113
    495
    media_image1.png
    Greyscale

Wyss-Coray teaches (claim 6) that by “young individual” it means a donor that is 40 years old or less (including for example, 5, 15, 20, or 25 years old (see [0045])).  Since the age range of 40 years old or less overlaps with instant age ranges (16-25 of claim 1 and an upper limit of 22 years of age in claim 3), the prior art’s age range renders instant age rages prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Wyss-Coray further teaches ([0115]) that each container includes plasma product from various donors that are substantially the same age (for example, 5 years of less of each other) (thus, Wyss-Coray teaches instant young donor plasma product sourced from a plurality of donors).  Thus, Wyss-Coray teaches instant claims 1 and 3.
With respect to instant claim 2, Wyss-Coray teaches ([0070]) that the age of individuals suffering from or at risk of developing an aging cognitive impairment that will benefit from its treatment ranges from 50 to 100 years old, which means that “no more than one third the age of the recipient” would be 16 years old or less for the worst case (i.e., 50 years old recipient).  Since the age range of the donor as taught by Wyss-Coray is 40 years old or less (e.g., 5 or 15 years old), Wyss-Coray renders obvious instant claim 2.  With respect to instant claim 11, “no more than one half the age of an intended recipient” would be 25 years old or less for the worst case.  Since the age range of the donor as taught by Wyss-Coray is 40 years old or less (e.g., 5, 15, 20 or 25  years old), Wyss-Coray renders obvious instant claim 11.
With respect to instant claim 7, Wyss-Coray teaches ([0048]) that in some instances the donor and the recipient are the same individual and that the blood plasma may have been harvested from the individual when he/she was between the ages of 10 and 40 and is transfused back into the individual when he/she is between 50 and 90 years old.  Thus, Wyss-Coray renders obvious instant claim 7.
With respect to instant claim 13, Wyss-Coray teaches ([0051]) that the whole blood or plasma comprising fraction thereof is further processed to remove one or more polypeptide fractions having a Mw below a predetermined threshold.  Thus, Wyss-Coray renders obvious instant claim 13.   
Claim(s) 4, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Down (“Bloody battle of the sexes: Male and female plasma have different protein profiles”, Wiley Analytical Science (Jan.31, 2012), an internet article obtained from the website: https://analyticalscience.wiley.com/do/10.1002/sepspec.26743ezine/full/#:~:text=Gender%20differences%20in%20plasma%20revealed,-One%20of%20the&text=Female%20plasma%20contained%20twice%20as,complement%20factors%20H%20and%20C4B) and Braverman et al (US 6,416,487 B1).
As discussed above, Wyss-Coray teaches instant claims 4, 14, 15 and 18-20 except for the limitation as to the plurality of donors all being male.  Down teaches (see the 2nd paragraph under the title “Gender differences in plasma revealed”) that female plasma contains twice as much beta2-microglobulin as male plasma.  Braverman teaches (col.1, lines 12-28) that beta2-microglobulin is found in abnormally high concentration in physiological fluids of patients with chronic renal failure and on chronic dialysis.  The accumulation of beta2-microglobulin can initiate Dialysis-Associated Amyloidosis (DAA) which causes severe joint destruction and pain.  Thus, it would have been obvious to one skilled in the art to source the young blood plasma from male donors only in Wyss-Coray so as to reduce the risk of DAA.  Thus, Wyss-Coray in view of Down and Braverman renders obvious instant claims 4, 14, 15 and 18-20.
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Liumbruno et al (“Recommendations for the transfusion of plasma and platelets”, Blood Transfusion, vol.7, pg.132-150 (2009)).
Wyss-Coray does not teach instant claim 5.  However, as evidenced by Liumbruno (see under “ABO/RhD compatibility” on pg.134), it is well known in the art that flash frozen plasma (FFP) needs to be ABO-compatible (i.e., the blood type of the donor and the recipient has to match- see Table II) but does not need to be Rh-compatible.  Thus, Wyss-Coray in view of Liumbruno renders obvious instant claim 5.  With respect to instant claim 6, Table II of Liumbruno shows that plasma from donors with AB blood type can be given to any recipient.  Thus, it would have been obvious to one skilled in the art to source the young donor plasma from donors having either AB blood type or the blood type of the recipient.  Thus, Wyss-Coray in view of Liumbruno renders obvious instant claim 6.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Down (“Bloody battle of the sexes: Male and female plasma have different protein profiles”, Wiley Analytical Science (Jan.31, 2012), an internet article obtained from the website: https://analyticalscience.wiley.com/do/10.1002/sepspec.26743ezine/full/#:~:text=Gender%20differences%20in%20plasma%20revealed,-One%20of%20the&text=Female%20plasma%20contained%20twice%20as,complement%20factors%20H%20and%20C4B) and Braverman et al (US 6,416,487 B1) as applied to claim 14 above, and further in view of Liumbruno et al (“Recommendations for the transfusion of plasma and platelets”, Blood Transfusion, vol.7, pg.132-150 (2009)).
For the same reason discussed above in Paragraph 21, Wyss-Coray in view of Down and Braverman, and further in view of Liumbrono renders obvious instant claim 16.
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Lee et al (US 2015/0045297 A1).
Wyss-Coray does not teach instant container of GDF-11.  Lee teaches ([0006]) that the level of GDF-11 in the blood of an animal decreases with age and this decrease in GDF-11 level is associated with cardiac hypertrophy in the aging animal.  Lee further teaches a method of treating an age-related condition by administering a composition which increases the level of GDF-11 in the subject where the composition comprises a GDF-11 polypeptide.  It would have been obvious to one skilled in the art to add a container of GDF-11 in Wyss-Coray’s kit in order to treat an age-related condition.  Thus, Wyss-Coray in view of Lee renders obvious instant claims 8 and 9.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Down (“Bloody battle of the sexes: Male and female plasma have different protein profiles”, Wiley Analytical Science (Jan.31, 2012), an internet article obtained from the website: https://analyticalscience.wiley.com/do/10.1002/sepspec.26743ezine/full/#:~:text=Gender%20differences%20in%20plasma%20revealed,-One%20of%20the&text=Female%20plasma%20contained%20twice%20as,complement%20factors%20H%20and%20C4B) and Braverman et al (US 6,416,487 B1) as applied to claim 14 above, and further in view of Lee et al (US 2015/0045297 A1).
For the same reason as explained above in Paragraph 23, Wyss-Coray in view of Down and Braverman and further in view of Lee renders obvious instant claim 17. 
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al (US 2015/0157664 A1) in view of Baumann “Rejuvenating senolytics” (Nature Reviews Molecular Cell Biology, vol.19, pg.543 (September 2018)).
Wyss-Coray does not teach instant container having senolytic.  Baumann (see the last paragraph) provides proof of concept evidence that senescent cells can cause physical dysfunction and that senolytics can increase the health-span and life-span in mice.  Baumann highlights the translational potential to human beings of eliminating senescent cells by administering senolytics at old age.  Thus, it would have been obvious to one skilled in the art to provide a container having a quantity of senolytic in Wyss-Coray’s kit with a reasonable expectation of extending the health-span and life-span of the recipient.  Thus, Wyss-Coray in view of Baumann renders obvious instant claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 27, 2022